Exhibit 10.1
 
AMENDMENT NO. 2 TO OPERATING AGREEMENT


THIS AMENDMENT NO. 2 to the OPERATING AGREEMENT (the "Amendment"), is made this
1st  day of June, 2015 (the "Effective Date") by and among Lazarus Energy
Holdings, LLC, a Delaware limited liability company ("LEH"), Blue Dolphin Energy
Company, a Delaware corporation ("Blue Dolphin"), and Lazarus Energy, LLC, a
Delaware limited liability company ("LE").  LEH, Blue Dolphin, and LE are
sometimes referred to herein as the "Parties," and individually as a "Party".


WHEREAS, on February 15, 2012, LEH, Blue Dolphin, and LE entered into that
certain Management Agreement (the "Existing Agreement") to engage LEH to manage
Blue Dolphin and all of its subsidiaries and operate all of Blue Dolphin' s
assets, including the Refinery;


WHEREAS, on May 12, 2014, LEH, Blue Dolphin, and LE entered into that certain
Amendment NO. 1 to the Existing Agreement to: (i) delete the words "Management
Agreement" and replace in lieu thereof the words "Operating Agreement"; and (ii)
amend Paragraph 6(a)(ii) by deleting the words “the expiration of the ‘Initial
Term’ provided for in the Joint Marketing Agreement, which is August 12, 2014”
and replacing in lieu thereof the words “August 12, 2015”; and


WHEREAS the Parties desire to further amend the Existing Agreement to read as
set forth herein.


NOW, THEREFORE, in consideration of the foregoing, which are incorporated herein
as though set forth in full, and Ten and No/ 100 Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree to further amend the Existing Agreement to read
as follows:


1.           Definitions. Capitalized terms used and not defined in this
Amendment have the respective meanings assigned to them in the Existing
Agreement.


2.           Amendments to the Existing Agreement. As of the Effective Date, the
Existing Agreement is hereby further amended or modified as follows:


(a) Paragraph 5(d) of the Existing Agreement is hereby amended by deleting all
existing text in its entirety and replacing in lieu thereof “Blue Dolphin shall
reimburse LEH at cost for all reasonable Blue Dolphin expenses incurred while
performing the Services.  Amounts payable to LEH by Blue Dolphin for expenses
incurred in a calendar month shall be paid as incurred.


(b) Paragraph 5 of the Existing Agreement is hereby amended by adding
sub-paragraph (e), which shall read as follows:  “Management services as defined
under Services in the Existing Agreement shall exclude the payment of property
taxes, property insurance, principal and interest on loans, turnaround expenses,
capital expenditures, environmental and regulatory compliance matters (including
the purchase of related equipment and supplies), product dyes, chemicals,
propane, fuel and other items as determined from time to time by Blue Dolphin’s
board of directors, at their sole discretion.”


(c) Paragraph 6(a)(ii) of the Existing Agreement is hereby amended by deleting
the words “August 12, 2015” and replacing in lieu thereof the words "August 12,
2018".


3.           Date of Effectiveness: Limited Effect. This Amendment will become
effective on the Effective Date. Except as expressly provided in this Amendment,
all of the terms and provisions of the Existing Agreement are and will remain in
full force and effect and are hereby ratified and confirmed by the Parties.
 
4.           Miscellaneous.


(a) This Amendment is governed by, and construed in accordance with, the laws of
the State of Texas, without regard to the conflict of law provisions of such
State.


(b) This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective permitted successors and permitted assigns.


(c) The headings in this Amendment are for reference purposes only and do not
affect the interpretation of this Amendment.


(d) This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.


(e) This Amendment constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.


[Remainder of page intentionally left blank; signature page to follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.
 

LAZARUS ENERGY HOLDINGS, LLC   BLUE DOLPHIN ENERGY COMPANY               By:
/s/ JONATHAN P. CARROLL
  By:
/s/ TOMMY L. BYRD
   
Jonathan P. Carroll
   
Tommy L. Byrd
   
Director
   
Interim Chief Financial Officer
             
LAZARUS ENERGY, LLC
                    By:
/s/ JONATHAN P. CARROLL
          Jonathan P. Carroll          
Director
                               

 
 
 
 

2

--------------------------------------------------------------------------------

 